 Case 17-14970        Doc 132     Filed 10/24/18 Entered 10/24/18 14:20:32         Desc Main
                                   Document     Page 1 of 20


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In re:                                        )   Case No. 17-14970
                                               )
 SOYNUT BUTTER COMPANY,                        )   Chapter 7
                                               )
                        Debtor.                )   Hon. LaShonda A. Hunt
                                               )
                                               )   Hearing Date: November 14, 2018
                                               )   Hearing Time: 10:00 a.m. CT


 COVER SHEET FOR FIRST AND FINAL APPLICATION FOR COMPENSATION OF
    CLAIMS EVALUATOR PHILIP PFAFFLY AND THE PFAFFLY LAW FIRM

 Name of Applicant:                           Philip Pfaffly
 Authorized to Provide
 Professional Services to:                    Chapter 7 Trustee Gus A. Paloian
 Date of Appointment:                         April 25, 2018
 Period for which Compensation
 and Reimbursement is Sought:                 April 25, 2018 to October 23, 2018
 Amount of Final Compensation
 Sought:                                      $77,320.00

 Amount of Final Expense
 Reimbursement Sought:                        $ 0.00
 This is an: __X_ Final              Interim Application.


Prior Applications:

None




51506287v.6
 Case 17-14970     Doc 132   Filed 10/24/18 Entered 10/24/18 14:20:32            Desc Main
                              Document     Page 2 of 20




 Dated: October 24, 2018                     Respectfully submitted,

                                             GUS A. PALOIAN, not individually or
                                             personally, but solely in his capacity as the
                                             Chapter 7 Trustee of the Debtor’s Estate,

                                             By:/s/ Dev Sinha
                                                    Dev Sinha
                                                Gus A. Paloian (06188186)
                                                James B. Sowka (6291998)
                                                Dev Sinha (6314007)
                                                SEYFARTH SHAW LLP
                                                233 South Wacker Drive, Suite 8000
                                                Chicago, Illinois 60606
                                                Telephone: (312) 460-5000
                                                Facsimile: (312) 460-7000
                                                gpaloian@seyfarth.com
                                                jsowka@seyfarth.com
                                                dsinha@seyfarth.com

                                                 Counsel to Chapter 7 Trustee,
                                                 Gus A. Paloian




                                         2
51506287v.6
 Case 17-14970        Doc 132     Filed 10/24/18 Entered 10/24/18 14:20:32           Desc Main
                                   Document     Page 3 of 20


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In re:                                          )   Case No. 17-14970
                                                 )
 SOYNUT BUTTER COMPANY,                          )   Chapter 7
                                                 )
                        Debtor.                  )   Hon. LaShonda A. Hunt
                                                 )
                                                 )   Hearing Date: November 14, 2018
                                                 )   Hearing Time: 10:00 a.m. CT


NOTICE OF FIRST AND FINAL APPLICATION FOR COMPENSATION OF CLAIMS
 EVALUATOR PHILIP PFAFFLY AND THE PFAFFLY LAW FIRM AND HEARING

TO:       PARTIES ON ATTACHED GENERAL SERVICE LIST

          PLEASE TAKE NOTICE that on October 24, 2018, the Chapter 7 Trustee filed on

behalf of Philip Pfaffly and the Pfaffly Law Firm (the “Applicant”) the First And Final

Application For Compensation of Claims Evaluator Philip Pfaffly and the Pfaffly Law

Firm (the “Application”) with the United States Bankruptcy Court for the Northern District of

Illinois, Eastern Division (the “Bankruptcy Court”). In the Application, Applicant seeks final

compensation in the amount of $77,320.00 and final reimbursement of expenses in the amount of

$0.00. Notice of the Application is being served upon: (A) the Office of the United States

Trustee; (B) all creditors and parties-in-interest; and (C) all CM/ECF notice recipients. All other

entities may obtain copies of the Application upon request to: Ms. Jennifer M. McManus,

Seyfarth Shaw LLP, 233 South Wacker Drive, Suite 8000, Chicago, Illinois 60606;

jmcmanus@seyfarth.com.

          PLEASE TAKE FURTHER NOTICE that a hearing to consider the Application will

be held before the Honorable LaShonda A. Hunt, United States Bankruptcy Judge for the United

States Bankruptcy Court for the Northern District of Illinois, Eastern Division, in the courtroom



51506287v.6
 Case 17-14970      Doc 132     Filed 10/24/18 Entered 10/24/18 14:20:32               Desc Main
                                 Document     Page 4 of 20


normally occupied by Her Honor, Courtroom 719, located at 219 South Dearborn Street,

Chicago, Illinois 60604, on Wednesday, November 14, 2018, at 10:00 a.m. prevailing Central

Time, or as soon thereafter as the undersigned counsel may be heard.

 Dated: October 24, 2018                           Respectfully submitted,

                                                   GUS A. PALOIAN, not individually or
                                                   personally, but solely in his capacity as the
                                                   Chapter 7 Trustee of the Debtor’s Estate,


                                                   By:/s/ Dev Sinha
                                                          Dev Sinha
                                                      Gus A. Paloian (06188186)
                                                      James B. Sowka (6291998)
                                                      Dev Sinha (6314007)
                                                      SEYFARTH SHAW LLP
                                                      233 South Wacker Drive, Suite 8000
                                                      Chicago, Illinois 60606
                                                      Telephone: (312) 460-5000
                                                      Facsimile: (312) 460-7000
                                                      gpaloian@seyfarth.com
                                                      jsowka@seyfarth.com
                                                      dsinha@seyfarth.com

                                                       Counsel to Chapter 7 Trustee,
                                                       Gus A. Paloian




                                               2
51506287v.6
  Case 17-14970         Doc 132   Filed 10/24/18 Entered 10/24/18 14:20:32                   Desc Main
                                   Document     Page 5 of 20



                                  CERTIFICATE OF SERVICE

        The undersigned non-attorney certifies that on this 24th day of October, 2018, pursuant to
Section II, B, 4 of the Administrative Procedures for the Case Management/Electronic Case
Filing System and Fed.R.Civ.P. 5(a), she caused a copy of the attached:

        1.     First And Final Application For Compensation of Claims Evaluator Philip
Pfaffly and the Pfaffly Law Firm to be served electronically on those entities who receive
notice through the ECF system and who are listed on the attached Service List; and

         2.     Notice of First And Final Application For Compensation of Claims Evaluator
Philip Pfaffly and the Pfaffly Law Firm to be served (1) electronically on those entities who
receive notice through the ECF system and who are listed on the attached Service List, and (2)
upon each of the parties identified on the attached General Service List by causing the same to
be deposited into the United States Mail chute located at 233 South Wacker Drive, Chicago,
Illinois 60606, in properly-addressed envelopes with sufficient first-class postage prepaid.



                                                      CVf, j,u j/J fH-fji VWi.
                                                          Jmnifer M McManus


Subscribed and sworn to before
me this 24th day of October, 2018                 -i y.
                                                     cCxi,   JENNIFER B WOODS
                                                               OFFICIAL SEAL
                                                          Notafy Public, Slate of Illinois
                                                     yx// My Commission Expires
              U J   & i.On&rtc^                               December 17. 2019

        Notary Public




51506287v.6
 Case 17-14970        Doc 132     Filed 10/24/18 Entered 10/24/18 14:20:32      Desc Main
                                   Document     Page 6 of 20


                                SOYNUT BUTTER COMPANY
                                     SERVICE LIST



SERVICE VIA CM/ECF

Patrick S. Layng            USTPRegion11.ES.ECF@usdoj.gov

Joseph A. Baldi             jabaldi@baldiberg.com, jmanola@baldiberg.com;
                            r51351@notify.bestcase.com

William J. Connelly         wconnelly@hinshawlaw.com, ihernandez@hinshawlaw.com

David R. Doyle              ddoyle@foxrothschild.com, kjanecki@foxrothschild.com

John Eggum                  jeggum@fgppr.com, mmcnulty@fgppr.com

Richard M. Fogel            fogel@foxrothschild.com

Craig T. Goldblatt          craig.goldblatt@wilmerhale.com

Susan N.K. Gummow           sgummow@fgppr.com, bcastillo@fgppr.com

Paula K. Jacobi             pjacobi@btlaw.com, jsantana@btlaw.com

Colette L. Kopon            ckopon@koponairdo.com

Shomshon Moskowitz          smoskowitz@frltd.com, dguerrero@frltd.com

Gary Newland                gary@newlandlaw.com, mike@newlandlaw.com;
                            steve@newlandlaw.com

Paul Parker                     pparker@karballaw.com, wkarbal@karballaw.com;
                                ctowns@karballaw.com

Richard C. Perna            rperna@frltd.com, pgutierrez@frltd.com

Mark Radtke                 mradtke@foxrothschild.com, plove@foxrothschild.com,
                            chdocket@foxrothschild.com

Marcos Reilly               mreilly@hinshawlaw.com, courtfiling@hinshawlaw.com;
                            anardulli@hinshawlaw.com

Joel H. Shapiro             jshapiro@kksclaw.com

Craig Young                 craig.young@kutakrock.com, andrea.calderon@kutakrock.com




39607626v.1
 Case 17-14970        Doc 132      Filed 10/24/18 Entered 10/24/18 14:20:32             Desc Main
                                    Document     Page 7 of 20


SERVED VIA CERTIFIED U. S. MAIL, POSTAGE PREPAID

Mark G. Sander, President
First Midwest Bank
f/k/a The People’s Bank of Arlington Heights
One Pierce Place
Itasca, Illinois 60143

VIA UNITED STATES MAIL

ADM Soy Oil Division (not deliverable at this       ALLEN, ALLEN, ALLEN & ALLEN
address)                                            Counsel for Jamie Hustad
P.O. Box 92572                                      1809 Staples Mill Road
Chicago, IL 606375                                  Richmond, VA 23230

American International Foods                        Aliments Koyo Quebec
8066 Fulton Street East                             4605 Hickmore, St. Laurent
Ada, MI 49301                                       H4T 1S5
                                                    Quebec Canada

Avatar Corporation                                  Aproveche, LLC
500 Central Avenue                                  c/o Livingston, Barger, Brandt & Schroeder
University Park, IL 60484                           115 W. Jefferson Street, Suite 400
                                                    Bloomington, IL 61701

Best Transportation Services, Inc.                  Barb Devito
1020 Davey Road                                     2618 Ruthfitzgerald Drive
Woodridge, IL 60517                                 Plainfield, IL 60586

Bunge Milling, Inc.                                 Brittany Weber & A.J. Weber
2612 Solution Center                                c/o Jeffrey M. Goldbert Law Offices
Chicago, Illinois 60677-2006                        20 N. Clark Street
                                                    Chicago, IL 60602

Castle Pierce                                       Business to Business
2247 Ryf Road                                       161 S. Lincolnway, Suite 304
Oshkosh, WI 54904                                   North Aurora, IL 60542

Caylen & Melissa Lee and Son (not deliverable       Century Container Corp. (not deliverable as
as addressed)                                       addressed)
2839 Sombrero Circle                                2600 S. 25th Avenue, #2
San Ramon, CA 94853                                 Broadview, L 60155

Paul Barrett Kiernan                                Creative Energy Foods, Inc.
Cozen O'Connor                                      9957 Medford Avenue
501 West Broadway, Suite 1610                       Oakland, CA 94603
San Diego, CA 92101


                                                2
39607626v.1
 Case 17-14970      Doc 132   Filed 10/24/18 Entered 10/24/18 14:20:32      Desc Main
                               Document     Page 8 of 20


Coastal Marketing                             Robert C. Carl
26 Rainbow Bridge Court                       10827 Charismatic Lane
San Ramon, CA 94582                           Union, KY 41091

CS Brokers                                    Dixie Dew Products, Inc.
29 Canaveral Dr., Rosedale                    1360 Jamike Avenue
Auckland 0632, New Zealand                    Erlanger, KY 41018

E.F. Reimann Company                          Estes Express Lines
785 Oakwood Road                              3901 W. Broad Street
Lake Zurich, IL 60047                         Richmond, VA 23230

FedEx                                         First Logistics
c/o CT Corporation System                     11859 South Central Avenue
208 S. LaSalle Street, #814                   Alsip, IL 60803
Chicago, IL 60604

Garveys Office Products                       Glenview Offices 2014, LLC
P.O. Box 5678                                 1375 E. Woodfield Road, C50
Carol Stream, IL 60197-5678                   Schaumburg IL 60173

Global Sales                                  GoodSource Solutions
1240 E. Ontario Avenue                        3115 Melrose Drive
#102 PMB #316                                 Suite 160
Corona, CA 92881                              Carlsbad, CA 92010

HRK Sales & Marketing                         J.S.B. Industries Inc.
2501 Neff Road                                130 Crescent Avenue
Dayton, OH 45414                              Chelsea, MA 02510

Jewel Food Group, Inc./Albertsons, LLC        K&D Networking Marketing
150 Pierce Road                               311 S. 3d Street
Itasca, IL 60143                              Watertown, WI 53094

Joan Marie Chrast                             Lauren Goldy
125 Front Street                              2259 Blue Spruce Drive
Glencoe, MN 55336                             Culpeper, VA 22701

Kelli Vanderyby                               Lisa Leavitt Garcia
Derek Vanderby                                Roland Garcia
c/o Newland & Newland, LLP                    c/o Newland & Newland LLP
121 S. Wilke Road #301                        121 S. Wilke Road #301
Arlington Heights, IL 60005                   Arlington Heights, IL 60005




                                          3
39607626v.1
 Case 17-14970          Doc 132       Filed 10/24/18 Entered 10/24/18 14:20:32            Desc Main
                                       Document     Page 9 of 20


La Crosse Milling Company                             MI Ave Group Advisory Svcs LLC
P.O. Box 86                                           (not deliverable at this address)
Cochrane, WI 54622                                    400 Skokie Blvd.
                                                      Northbrook, IL 60062

Lighthouse Logistics (not deliverable at this         National Food Group, Inc.
address)                                              c/o Varnum, LLP
13040 S. Pulaski Road                                 333 Bridge St. NW
Alsip, IL 60803                                       Grand Rapids, MI 49501

LME, Inc. (not deliverable at this address)           Orkin Pest Control
1500 W. 33rd Street                                   5840 North Lincoln Avenue
Chicago, IL 60608                                     Chicago, IL 60659

Mitsubishi International Food Ingredients             Phoenix Closures
c/o Illinois Corporation Service                      1899 High Grove Lane
801 Adlai Stevenson Drive                             Naperville, IL 60540
Springfield, IL 62703

Mosby, Erin and T.A. Simmons                          Ready Refresh
c/o Newland & Newland, LLP                            P.O. Box 856680
121 S. Wilke Road #301                                Louisville, KY 42085-6680
Arlington Heights, IL 60005

Natural Products                                      RPM Logistics
2211 6th Avenue                                       1901 Raymer Avenue
Grinnell, IA 50112                                    Fullerton, CA 92833

Packaging Unlimited, LLC                              Travis Struller Morgan Struller and their child
P.O. Box 74008472                                     c/o Newland & Newland, LLP
Chicago, IL 60674                                     121 S. Wilke Road #301
                                                      Arlington Heights, IL 60005


Property/Warehouse (not deliverable at                United Sales and Services, LLC
this address)                                         8011 N. Interstate 70 Frontage
At 4216-20 Commercial Way                             Arvada, CO 80002
Glenview, IL
Retail Services, Inc.                                 World Finer Foods LLC
10500 Barkley Suite 102                               1455 Broad Street 4th Floor
Overland Park, KS 66212                               Bloomingfield, NJ 07003

Spee-Dee                                              Rachel J. Brandt
P.O. Box 1417                                         Counsel for Aproveche, LLC
St. Cloud, MN 56302                                   Livingston, Barger, Brandt & Schroeder, LLP
                                                      115 W. Jefferson Street, Suite 400
                                                      Bloomington, IL 61701-3457


                                                  4
39607626v.1
 Case 17-14970       Doc 132     Filed 10/24/18 Entered 10/24/18 14:20:32          Desc Main
                                 Document      Page 10 of 20


Tracy O’Neal                                     Andrew J. Lang
c/o Jeffrey M. Goldberg                          Compliance Officer
20 N. Clark Street, Suite 3100                   Office of Human & Animal Food Operations
Chicago, IL 60602                                U.S. Food and Drug Administration
                                                 6751 Steger Drive
                                                 Cincinnati, OH 45237-7070

United Mehadrin Kosher                           Peter Feighan
1001 Prior Avenue South                          Senior Home Office Consultant
St. Paul, MN 55116                               Major Case Unit – Liability
                                                 One Hartford Plaza
                                                 Hartford, Connecticut 06155

Winpak Portion Packaging, Inc.                   Arnold Golden, d/ba/ Dearlove Office Center
c/o CT Corporation System                        Landlord (not deliverable at this address)
280 S. LaSalle Street, #814                      4529 Commercial Way
Chicago, IL 60604                                Glenview, IL 60025

Stephen Grubb                                    Jeffrey M. Goldberg
655 Grove Avenue                                 Counsel for Plainitffs Weber & O’Neal
Barrington, IL 60010                             JEFFREY M. GOLDBERG LAW OFFICES
                                                 20 North Clark Street, Suite 3100
                                                 Chicago, IL 60602

Peter C. Grenier                                 Jory D. Lange, Jr.
Counsel for Elizabeth Ramchand,                  Alex Barlow
and Sunil Ramchand                               ROBINS CLOUD LLP
Grenier Law Group PLLC                           2000 West Loop South, Suite 2200
1400 L Street, NW, Suite 420                     Houston, TX 77027
Washington, DC 20005-3509

Dixie Dew                                        Christopher T. Lee
c/o Lev K. Martyniuk                             Dickie McCamey
Porter Wright Morris & Arthur LLP                Counsel for Defendant Dixie Dew
250 East Fifth Street, Suite 2200                Products, Inc.
Cincinnati, OH 45202                             Two PPG Place, Suite 400
                                                 Pittsburgh, PA 15222-5402

Lee H. Ogburn                                    Adam and Elizabeth Bagerski
KRAMON & GRAHAM PA                               5705 NE 30th Avenue
One South Street, Suite 2600                     Portland, OR 97211
Baltimore, MD 21202-3201




                                             5
39607626v.1
 Case 17-14970       Doc 132     Filed 10/24/18 Entered 10/24/18 14:20:32          Desc Main
                                 Document      Page 11 of 20


William D. Marler, Esq.                             World Finer Foods LLC
Counsel for Plaintiffs Simmons, Leavitt-            Attn: Susan Guerin
Garcia. Vanderby, Weber, Stuller, Richardson,       1455 Broad Street, 4th Floor
Cunningham                                          Bloomfield, New Jersey 07003
MARLER CLARK LLP PS
1012 First Avenue, Fifth Floor
Seattle, WA 98104-1008

Michael G. Latiff                                   Hannah Cash
McDonald Hopkins                                    960 Idylwood Drive SW
Counsel for Plaintiffs Jewel Foods et al.           Issaquah, WA 98027
39533 Woodward Avenue, Suite 318
Bloomfield Hills, MI 48304

David A. Izzo                                       Peter Ebb
LAW OFFICE OF DAVID A. IZZO                         1 Fairbanks Place
33 N. Dearborn Street, Suite 1605                   Natick, MA 01760
Chicago, IL 60602

Ms. Stephanie Duley                                 Andrea and Chris Guillet
Claims Examiner – Liability                         5022 NE Going Street
Target Guest Reporting Center                       Portland, OR 97218
Sedgwick Claims Management Services, Inc.
P.O. Box 14453
Lexington, KY 40512-4453

Selective Insurance Company of South                Aidan Klingelhoffer
Carolina                                            161 Masonic Avenue
3426 Toringdon Way                                  San Francisco, CA 94118
Charlotte, NC 28277

Mr. Richard Matsuura                                Lisa Leavitt-Garcia
Claims Representative                               231 Branbury Drive
Sedgwick Claims Management Services, Inc.           Campbell, CA 95008
P.O. Box 14012
Lexington, KY 40512

McDonald Hopkins                                    Julian Murph
39533 Woodward Avenue, Suite 318                    1916 NE Ridgewood Drive
Bloomfield Hills, MI 48304                          Portland, OR 97212

Nico Carter-Weaver                                  Lily O’Neal
6215 NE 8th Avenue                                  6218 Braden Run
Portland, OR 97211                                  Bradenton, FL 34202




                                                6
39607626v.1
 Case 17-14970       Doc 132      Filed 10/24/18 Entered 10/24/18 14:20:32               Desc Main
                                  Document      Page 12 of 20


Joseph Giannone                                   Trevor Simmons
12714 Lake Silver Avenue                          1082 Valentine Court
Bradenton, FL 34211                               San Jose, CA 95120

Michael Kratz                                     Lucy Stuller
6 Wembury Court                                   1022 S. 208th
St. Louis, MO 63131                               Des Moines, WA 98198

Melissa Lee                                       Aiden Jones (not deliverable at this address)
2839 Sombrero Circle                              5350 E. Taylor Street
San Ramon, CA 94583                               Apt. 253
                                                  Phoenix, AZ 85008

Finley Oleksiak                                   Austin Weber
3824 NE 22nd Avenue                               5306 Falling Leaves Lane
Portland, OR 97212                                McFarland, WI 53558

Michael J. Richardson (Undeliverable)             Kelli Vanderby
895 East Oak Drive                                407 Jacquelyn Lane
Munds Park, AZ 86017                              Petaluma, CA 94952

Samuel Schechter                                  Evan Stoll
18168 Westminster Drive                           4611 Sheppard Manor Drive
Lake Oswego, OR 97034                             Ellicott City, MD 21042

Cameryn Sherbo                                    Christina Morning
22935 SW Hosler Way                               Accounting Specialist
Sherwood, OR 97120                                Indianhead Foodservice Distributor
                                                  313 Hastings Place, P.O. Box 1506
                                                  Eau Claire, WI 54702

Laurence and Susan Shiff                          Jacqueline White
27 Chelsea Drive                                  14825 Cox Creek Court
Livingston, NJ 070396                             Haymarket, VA 20169

Carpenter, Zuckerman & Rowley, LLP                William D. Nefzger
Counsel for William L. Mandolph III               Counsel for Andre D. Wells
8827 W. Olympic Blvd.                             Bahe, Cook, Cantley & Nefzger, PLC
Beverly Hills, CA 90211                           The BCCN Building
                                                  1041 Goss Avenue
                                                  Louisville, KY 40217

Christopher Daniel Shaw                           Danielyne Petion
124-16 25th Avenue                                169 Cumberback Street
College Point, NY 11356                           Wyandanch, NY 11798




                                              7
39607626v.1
 Case 17-14970     Doc 132   Filed 10/24/18 Entered 10/24/18 14:20:32   Desc Main
                             Document      Page 13 of 20


Caylen and Melissa Lee
2389 Sombrero Circle
San Ramon, CA 94583




                                         8
39607626v.1
 Case 17-14970           Doc 132    Filed 10/24/18 Entered 10/24/18 14:20:32           Desc Main
                                    Document      Page 14 of 20


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In re:                                                 Case No. 17-14970

SOYNUT BUTTER COMPANY,                                 Chapter 7

               Debtor.                                 Hon. LaShonda A. Hunt




              CHAPTER 7 TRUSTEE’S MOTION TO APPROVE PROFESSIONAL
                FEES OF E.COLI CLAIMS-EVALUATOR PHILIP PFAFFLY
                   AND AUTHORIZE PAYMENT OF APPROVED FEES

         Gus A. Paloian, not individually or personally, but solely in his capacity as Chapter 7

Trustee (the “Trustee”) of the Bankruptcy Estate (“Estate”) of SoyNut Butter Company

(“SoyNut” or “Debtor”), hereby moves this Court pursuant to 11 U.S.C. §§ 330, 503(b), 726 and

105 for entry of an order approving the professional fees of the E.coli Claims Evaluator, Philip

Pfaffly, for services rendered by him to the Estate and authorizing the payment of approved fees

(“Motion”). In support of the Motion, the Trustee states as follows:

                                   JURISDICTION AND VENUE

         1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334, and this matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper

under 28 U.S.C. §§ 1408 and 1409.

                                          BACKGROUND

         2.       SoyNut was a marketer of SoyNut Butter, a nut-free substitute for peanut butter.

SoyNut also marketed granola, and other products incorporating SoyNut Butter. Products were

sold to consumers, distributors and to manufacturers for incorporation into other products.



                                                                                         Page 1 of 7
51506287v.6
    Case 17-14970          Doc 132       Filed 10/24/18 Entered 10/24/18 14:20:32                    Desc Main
                                         Document      Page 15 of 20


           3.      SoyNut products were manufactured by an independent third-party manufacturer,

Dixie Dew, located in Erlanger, Kentucky.

           4.      In March of 2017, the Food and Drug Administration (“FDA”) and the Center for

Disease Control (“CDC”) advised SoyNut of a multi-state outbreak of illness linked to SoyNut

products. Several consumers were affected and initiated litigation actions.

           5.      SoyNut commenced Bankruptcy Case no. 17-14970 by filing a voluntary petition

under Chapter 7 of the Bankruptcy Code on May 12, 2017. On the same day, Gus A. Paloian

was appointed as Trustee.

           6.      The Trustee moved to retain Philip Pfaffly and the Pfaffly Law Firm as the

“Claims Evaluator” for all E.coli personal injury creditors. Mr. Pfaffly’s background,

qualifications and proposed fee agreement were described in the Motion to Employ Mr. Pfaffly

as the Claims Evaluator (Dkt. No. 57).

           7.      No objections were raised to Mr. Pfaffly’s proposed employment.

           8.      On April 25, 2018, the Court entered an Order approving Mr. Pfaffly’s

appointment, which is attached here as Exhibit A.

           9.      Under the Court-approved Procedures specifically governing E.coli claimants,

Philip Pfaffly, the Claims Evaluator, has completed his evaluation of all submitted claims.1 He

has transmitted to the Trustee a list of all qualified E.coli claimants entitled to a distribution from

the Estate.

           10.     Mr. Pfaffly has fully complied with the procedures outlined by this Court and his

affidavit is attached here as Exhibit B. At this time, with the Claims Evaluator having complied




1
    See Order Granting Motion to Employ Philip Pfaffly as Special E.coli Claims Evaluator [DE 73].

                                                                                                      Page 2 of 7
51506287v.6
    Case 17-14970        Doc 132       Filed 10/24/18 Entered 10/24/18 14:20:32                    Desc Main
                                       Document      Page 16 of 20


with the court procedures, and the Claims Bar Date having passed, 2 the Trustee moves the Court

to approve the fees charged by Mr. Pfaffly and authorize payment of fees as an administrative

expense for the Estate.

         11.     The Trustee has reviewed Mr. Pfaffly’s fees and supports their payment as an

administrative expense. Upon review, they are (i) under the estimate of $85,000.00 originally

provided and (ii) they are supported by the timesheets submitted by him, which are attached as

an exhibit to his affidavit. See Exhibit B.

                                                ARGUMENT

         A.      Approval of professional fees under 11 U.S.C. § 330

         12.     Section 330(a)(1) provides for “reasonable compensation” for “actual, necessary

services” rendered by a “professional person or attorney.” Here, Mr. Pfaffly was appointed

pursuant to a Court Order to reduce and liquidate E. coli personal injury claims against the estate.

The terms of this proposed employment were (i) a $85,0000 cap on the fees assessed by him, and

(b) an hourly rate of $400 per hour for services rendered. The hourly rate was fixed between the

Trustee and Mr. Pfaffly following negotiations.

         13.     Mr. Pfaffly has evaluated the thirty submitted E.coli personal injury claims. He

has provided the trustee with the fixed value for each claim. See Exhibit B, ¶¶ 6-9.

         14.     Mr. Pfaffly has expended 193.3 hours of his time since his appointment. His fees,

fixed by Court Order, are at the rate of $400 per hour. In total, the fees requested by him are

$77,320.00, which are below the cap and below the Trustee’s estimate of $85,000.00.

         15.     Given the complexity of each claim, and Mr. Pfaffly’s expertise, the time spent by

him is fair and reasonable. While the number of hours fairly and properly devoted to a case may


2
 See Order Granting Motion to Set Last Day to File Proofs of Claim [DE 85] (setting a claims bar date of August 3,
2018).

                                                                                                     Page 3 of 7
51506287v.6
 Case 17-14970       Doc 132      Filed 10/24/18 Entered 10/24/18 14:20:32            Desc Main
                                  Document      Page 17 of 20


aid the Court in arriving at a reasonable compensation, the Court should also acknowledge the

skill and expertise of the professional person and the capacity to perform high quality services in

specialized fields. See In Garland Corp., 8 B.R. 826, 830 (Bankr. D. Mass. 1981) (diligence,

experience, skill and results should be awarded). Here, the Estate has been able to consensually

resolve E.coli personal injury claims stemming from the Outbreak for a sum close to the assessed

fees of Mr. Pfaffly. Litigating each claim independently would have taken significantly more

funds. That would have led to the further incurrence of attorney’s fees and possibly fees for

expert witnesses. If incurred, such post-petition attorney’s fees would likely have been entitled

to administrative expense priority over unsecured creditors under Section 503(b). That would

have reduced the amounts available for distribution to unsecured creditors. Mr. Pfaffly’s

services as the Claims Evaluator provided the Estate with a significant benefit in effectively

administering the Estate and maximizing the return to creditors.

         16.   As outlined in Mr. Pfaffly’s affidavit, the time spent by him on the review of

submitted E. coli claims was necessary for determining the value of each claim. He attests that

his timesheets accurately reflect the time spent by him on this case. Therefore, his fees should be

approved in the amount of $77,320.00 for services rendered to the Estate under Section 330 of

the Bankruptcy Code.

         B.    Authorization for Payment of Mr. Pfaffly’s Fees under 11 U.S.C. § 726.

         17.   This is the Trustee first and final request on behalf of Mr. Pfaffly for payment of

fees. Further services are not required from Mr. Pfaffly.

         18.   Mr. Pfaffly is a professional person retained by the Estate. His approved fees are

entitled to administrative expense priority under Section 503(b). See 11 U.S.C § 503(b)(2)

(bankruptcy court approved fees under Section 330 are entitled to administrative expense

priority). Such fees must be shared pro-rata with other administrative expense claimants. In this

                                                                                        Page 4 of 7
51506287v.6
 Case 17-14970        Doc 132     Filed 10/24/18 Entered 10/24/18 14:20:32             Desc Main
                                  Document      Page 18 of 20


case, the Trustee has sufficient funds to pay all administrative expense fees in full. Thus, the

Court should allow for a full distribution to Mr. Pfaffly for his approved fees.

         19.   Bankruptcy Code section 726 sets forth the scheme for final distributions of

property to creditors in Chapter 7 cases. 11 U.S.C. § 726. The Court is empowered to approve

the issuance of final distributions to creditors pursuant to Bankruptcy Code section 105(a), which

authorizes the Court to “issue any order, process, or judgment that is necessary or appropriate to

carry out the provisions of this title.” 11 U.S.C. § 105(a). In practice, section 105(a) of the

Bankruptcy Code grants bankruptcy courts broad statutory authority to enforce the Bankruptcy

Code’s provisions either under the specific statutory language of the Bankruptcy Code or under

equitable common law doctrines. See Momentum Mfg. Corp. v. Employee Creditors Comm. (In

re Momentum Mfg. Corp.), 25 F.3d 1132, 1136 (2d Cir. 1994).

         20.   One of the principal duties of the Trustee is “to collect and reduce to money the

property of the estate…and close such estate as expeditiously as is compatible with the best

interests of the parties in interest.” See 11 U.S.C. § 704(a)(1); see also U.S. Department of

Justice, Executive Office for United States Trustees Handbook for Chapter 7 Trustees Effective

October 1, 2012 (“U.S. Trustee Handbook”), Section 4(A) (“A chapter 7 case must be

administered to maximize and expedite dividends to creditors”). The Trustee has recovered a

significant amount of money for the benefit of the Estate, and he anticipates additional recoveries

from a settlement reached with Sentinel Insurance Company, Limited ("Sentinel").

         21.   The U.S. Trustee Handbook provides that a chapter 7 trustee may issue a final

distribution to creditors upon entry of a bankruptcy court permitting same. See UST Handbook,

Section 4(J)(1). In addition, some courts have found that a chapter 7 trustee is prohibited from

issuing final distributions absent entry of a court order permitting same. In re Quid Me



                                                                                         Page 5 of 7
51506287v.6
 Case 17-14970       Doc 132      Filed 10/24/18 Entered 10/24/18 14:20:32             Desc Main
                                  Document      Page 19 of 20


Broadcasting, Inc., 181 B.R. 715, 719 (Bankr. W.D.N.Y. 1995). Based on the facts and

circumstances of the case, the Trustee submits that entry of a court order approving the

distribution of approved fees of Mr. Pfaffly is necessary and appropriate at this time.

Reasonably prompt payment will also ensure that specialized professionals are not weary of

entering into agreements with bankruptcy estates.

         22.   The Trustee further submits that the distribution of fees to Mr. Pfaffly is

appropriate under the Trustee’s business judgment Once the Trustee articulates a sound business

justification, “[t]he business judgment rule ‘is a presumption that in making a business decision

the directors of a corporation acted on an informed basis, in good faith and in the honest belief

that the action was in the best interests of the company.” In re S.N.A. Nut Company, 186 B.R. 98

(Bankr. N.D. Ill. 1995); In re Integrated Resources, Inc., 147 B.R. 650, 656 (S.D.N.Y. 1992); In

re Johns-Manville Corp., 60 B.R. 612, 615-16 (Bankr. S.D.N.Y. 1986) (“a presumption of

reasonableness attaches to a Debtor’s management decisions.”). When applying the “business

judgment” rule, courts show great deference to trustees’ decision-making. See Summit Land Co.

v. Allen (In re Summit Land Co.), 13 B .R. 310, 315 (Bankr. D. Utah 1981). The relief requested

herein is within the Trustee’s business discretion because the fees charged by Mr. Pfaffly are

reasonable, the Trustee has sufficient funds to pay all expected administrative expense claims, no

further services are necessary from Mr. Pfaffly, and reasonably prompt payment encourages

specialized professionals to work with bankruptcy estates. There is no good reason to delay

payment.

         C.    Notice of Motion

         23.   Trustee has provided at least twenty-one (21) days’ notice of this Motion by

electronic mail to all parties receiving electronic notice through the Court’s CM/ECF system, and

by U.S. mail to SoyNut’s 20 largest unsecured creditors, all E.coli claimants, and all parties

                                                                                          Page 6 of 7
51506287v.6
 Case 17-14970       Doc 132      Filed 10/24/18 Entered 10/24/18 14:20:32            Desc Main
                                  Document      Page 20 of 20


requesting notice. Trustee submits that such notice is adequate and that no other or further notice

is necessary under the circumstances.

         WHEREFORE, the Trustee respectfully requests that the Court enter an order:             (i)

approving the fees of Mr. Pfaffly in the amount of $77,320.00; (ii) authorizing the payment of

approved fees to Mr. Pfaffly; and (ii) granting such further relief as the Court deems appropriate.



 Dated: October 24, 2018                      GUS A. PALOIAN, not individually or
                                              personally, but solely in his capacity as the
                                              Chapter 7 Trustee of the Debtor’s Estate,

                                              By:/s/ Dev Sinha
                                                     Dev Sinha
                                                 Gus A. Paloian (06188186)
                                                 James B. Sowka (6291998)
                                                 Dev Sinha (6314007)
                                                 SEYFARTH SHAW LLP
                                                 233 South Wacker Drive, Suite 8000
                                                 Chicago, Illinois 60606
                                                 Telephone: (312) 460-5000
                                                 Facsimile: (312) 460-7000
                                                 gpaloian@seyfarth.com
                                                 jsowka@seyfarth.com
                                                 dsinha@seyfarth.com

                                                  Counsel to Chapter 7 Trustee,
                                                  Gus A. Paloian




                                                                                        Page 7 of 7
51506287v.6
